          Case 1:19-cr-00698-ER Document 33 Filed 09/14/20 Page 1 of 1




                                                                   September 14, 2020
BY EMAIL AND ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE:    United States v. Jon Barry Thompson, 19 Cr. 698 (ER)

Dear Judge Ramos:

        I write on behalf of my client, Jon Barry Thompson, with the consent of the government,
to respectfully request that the Court reschedule the next conference in the above-referenced
case.

       The parties have reached a disposition and would like to appear in person for the next
proceeding. The parties are available to appear in person on Thursday, October 1, at 11:00.

       The government requests that the time from September 16, the current date of the
conference, to the adjourn date be excluded from any Speedy Trial Calculations. On behalf of
Mr. Thompson, we consent to this request.

       Thank you for your time and consideration of this matter.

                                                           Respectfully submitted,
                                                                 /s/              .
                                                           Peggy Cross-Goldenberg
                                                           Supervising Trial Attorney
                                                           Federal Defenders of New York
                                                           646-588-8323
                                                           Peggy_cross-goldenberg@fd.org
       Cc:    AUSA Jordan Estes
              AUSA Drew Skinner
